Title: From George Washington to Benjamin Lincoln, 24 April 1782
From: Washington, George
To: Lincoln, Benjamin


                        
                            Dear Sir
                            Head Quarters Newburgh 24th Aprl 1782
                        
                        The inclosed Copy of a Letter from Governor Clinton, with my Answer to him, you will be pleased to submit to
                            the Consideration of Congress: the Subject will be disclosed by a perusal, from whence you will also observe the
                            Importance of an early Decision.
                        The Necessity of the Case only, grounded on the Govrs Representation, could have induced me to have consented
                            so far as I have done and this I hope will apologize for me with Congress.
                        On this Subject it may probably be well to consult the Superintendt of Finance—I know not how far the feeding
                            of the Levies of any of the States have entered into the Estimates on which he has grounded the Calculations of his
                            Contracts. With great Regard & Esteem I am Dear Sir Your most Obedt Servt
                        
                            Go: Washington
                        
                    